Title: To James Madison from John Millar, 6 June 1811 (Abstract)
From: Millar, John
To: Madison, James


6 June 1811, Darien, Georgia. Gives an account of his life and his efforts to study and become a physician. “I was advis’d by a gentleman to complete my studies in the southern climate, as … the manner of treatment was different to what it is in the Northern States & in all probability would be a better place for one of that profession.” Moved to Georgia from Kentucky in October 1810 to continue his studies, but his funds have proved to be insufficient. Requests the sum of $500 to defray his expenses including the cost of purchasing instruments and medicine to begin his practice “in a place that really wants a physician.”
